Case: 20-20075     Document: 00515916266         Page: 1     Date Filed: 06/28/2021




              United States Court of Appeals
                   for the Fifth Circuit                               United States Court of Appeals
                                                                                Fifth Circuit

                                                                              FILED
                                                                          June 28, 2021
                                  No. 20-20075                           Lyle W. Cayce
                                                                              Clerk

   Collins O. Nyabwa,

                                                           Plaintiff—Appellant,

                                       versus

   United States Department of Defense,

                                                           Defendant—Appellee.


                  Appeal from the United States District Court
                      for the Southern District of Texas
                           USDC No. 4:19-CV-3438


   Before Higginbotham, Smith, and Oldham, Circuit Judges.
   Per Curiam:*
          Collins O. Nyabwa moves this court for leave to appeal in forma
   pauperis (IFP) from the dismissal of a civil action in which Nyabwa sought
   relief under the Federal Tort Claims Act and Bivens v. Six Unknown Named
   Agents of Fed. Bureau of Narcotics, 403 U.S. 388 (1971). By moving to appeal
   IFP, Nyabwa challenges the district court’s certification that his appeal was


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-20075      Document: 00515916266           Page: 2    Date Filed: 06/28/2021




                                     No. 20-20075


   not taken in good faith. See Baugh v. Taylor, 117 F.3d 197, 202 (5th Cir. 1997).
   Our inquiry into whether an appeal is taken in good faith “is limited to
   whether the appeal involves legal points arguable on their merits (and
   therefore not frivolous).” Howard v. King, 707 F.2d 215, 220 (5th Cir. 1983)
   (internal quotation marks and citations omitted).
          In his notice of appeal, Nyabwa stated that he was challenging the
   denial of his second Federal Rule of Civil Procedure 59(e) motion, which was
   successive and is not a valid basis for an appeal. See Charles L.M. v. Ne. Indep.
   Sch. Dist., 884 F.2d 869, 870 (5th Cir. 1989). However, we will liberally
   construe the requirements of Federal Rule of Appellate Procedure 3 and
   construe his notice of appeal as timely challenging the denial of his first Rule
   59(e) motion. See United States v. Knowles, 29 F.3d 947, 949 (5th Cir. 1994).
   Our review of that denial encompasses the underlying dismissal. See Butts v.
   Martin, 877 F.3d 571, 581 (5th Cir. 2017).
          The district court dismissed Nyabwa’s complaint after he failed to
   make the first two monthly installment payments towards the filing fee as
   ordered when his IFP status was granted. Pursuant to Federal Rule of Civil
   Procedure 41(b), a district court may dismiss a complaint sua sponte if a
   plaintiff fails to follow a court order. Long v. Simmons, 77 F.3d 878, 879 (5th
   Cir. 1996). We generally review such a dismissal for abuse of discretion.
   McNeal v. Papasan, 842 F.2d 787, 789-90 (5th Cir. 1988). The scope of the
   district court’s discretion is narrow when the Rule 41(b) dismissal is with
   prejudice or when a statute of limitations would bar re-filing of a suit
   dismissed without prejudice under Rule 41(b). See Berry v. CIGNA/RSI-
   CIGNA, 975 F.2d 1188, 1190-91 (5th Cir. 1992). When, as here, the dismissal
   is silent as to prejudice, it is presumed to be with prejudice. See Nationwide
   Mut. Ins. Co. v. Unauthorized Prac. of L. Comm., 283 F.3d 650, 655 n.26 (5th
   Cir. 2002). Because a dismissal with prejudice is an extreme sanction, it “is
   appropriate only where there is a showing of (a) a clear record of delay or



                                          2
Case: 20-20075      Document: 00515916266          Page: 3    Date Filed: 06/28/2021




                                    No. 20-20075


   contumacious conduct by the plaintiff, and (b) where lesser sanctions would
   not serve the best interests of justice.” Gates v. Strain, 885 F.3d 874, 883
   (5th Cir. 2018) (internal quotation marks and citation omitted).
          Our review of the record—as well as Nyabwa’s lengthy litigation
   history, prior dismissals of his complaints for failure to make payments as
   ordered, and sanction warnings from various courts including ours—
   supports a finding that Nyabwa’s conduct was contumacious. See McNeal,
   842 F.2d at 790. The district court explicitly considered this history when
   denying Nyabwa’s first Rule 59(e) motion. The district court also explicitly
   warned Nyabwa that his failure to comply with the monthly payment plan
   could result in dismissal. See Rogers v. Kroger Co., 669 F.2d 317, 321 (5th Cir.
   1982) (noting such a warning constitutes a lesser sanction than dismissal).
   And even if the district court had not imposed a warning or considered lesser
   sanctions, Nyabwa’s contumacious litigation conduct shows that a lesser
   sanction would have been futile. See Sealed Appellant v. Sealed Appellee, 452
   F.3d 415, 420 (5th Cir. 2006) (noting consideration of lesser sanctions is not
   always necessary).
          Accordingly, we AFFIRM the district court’s dismissal of the
   complaint. Nyabwa’s motion to proceed IFP on appeal is DENIED as moot.




                                          3